Trumbull App. No. 2001-T-0064, 2003-Ohio-2365. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed June 9,'2003:
“Whether a trial court breaches its mandatory duty pursuant to Crim.R. 11(C)(2) to inform a criminal defendant of the effect of his or her guilty plea, prior to accepting the plea, if the trial court does not inform the defendant that the plea is a complete admission of guilt pursuant to Crim.R. 11(B)(1).”
*1539F.E. Sweeney, Pfeifer and O’Connor, JJ., dissent.
The conflict case is State v. Roberson (June 20, 1997), 2d Dist. No. 16052, 1997 WL 335137.